UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7429



WALTER MOULTRIE,

                                              Plaintiff - Appellant,

          versus


P. DOUGLAS TAYLOR, Warden; VINCENT M. GORE;
LINDA MALPHRUS, Industry Manager,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (CA-00-3674-0-20BD)


Submitted:   November 8, 2001          Decided:     November 20, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Moultrie, Appellant Pro Se. Patrick M. Higgins, HOWELL,
GIBSON & HUGHES, P.A., Beaufort, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Walter Moultrie appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.      Appellant’s

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1994).      The magistrate judge recommended that

relief be denied and advised Moultrie that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Moultrie failed to object to the magistrate judge’s

recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.   See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).   Moultrie has waived appellate review by

failing to file objections after receiving proper notice.   Accord-

ingly, we   affirm the judgment of the district court.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                                 2